Case 1:18-cv-01471-CBA-CLP Document 100 Filed 03/25/21 Page 1 of 2 PageID #: 1452




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 TRUSTEES OF THE MOSAIC AND
 TERRAZZO WELFARE, PENSION, ANUITY,
 AND VACATION FUNDS and TRUSTEES OF
 THE BRICKLAYERS & TROWEL TRADES
 INTERNATIONAL PENSION FUND,                                   NOT FOR PUBLICATION
                            Plaintiffs,                        MEMORANDUM & ORDER
                                                               18-CV-1471 (CBA) (CLP)
          -against-

 ELITE TERRAZZO FLOORING, INC. and
 PICNIC WORLDWIDE LLC,
                            Defendants.
 ----------------------------------------------------------x
  AMON, United States District Judge:

          Plaintiffs Trustees of the Mosaic and Terrazzo Welfare, Pension, Annuity, and Vacation

  Funds, and Trustees of the Bricklayers & Trowel Trades International Pension Fund (“Plaintiffs”)

  brought this action against Elite Terrazzo Flooring, Inc. and Picnic Worldwide LLC

  (“Defendants”) on March 9, 2018 seeking to collect delinquent employer contributions owed to a

  group of employee benefit plans and declaratory relief. (See ECF Docket Entry (“D.E.”) # 1.)

  Plaintiffs moved on March 26, 2020 to strike Defendants’ answer and for a default to be entered

  against Defendants due to their noncompliance with the orders of this Court, a request which was

  granted on March 30, 2020. (See D.E. ## 87, 88.) On March 31, 2020, the Clerk of Court entered

  a default against Defendants. (D.E. # 89.) Plaintiffs filed a motion for default judgment on April

  28, 2020, which was referred to the Honorable Cheryl L. Pollak, Chief United States Magistrate

  Judge, for report and recommendation (“R&R”). (D.E. dated 4/28/2020.) On March 3, 2021,

  Chief Magistrate Judge Pollak issued a thorough and well-reasoned R&R recommending that

  Plaintiffs’ motion be granted to the extent that Plaintiffs seek to recover unpaid settlement amounts




                                                           1
Case 1:18-cv-01471-CBA-CLP Document 100 Filed 03/25/21 Page 2 of 2 PageID #: 1453




  and an audit of defendant’s books, but denied without prejudice as to their request for unpaid

  contributions. (D.E. # 99.)

         No party has objected to the R&R, and the time for doing so has passed. When deciding

  whether to adopt an R&R, a district court “may accept, reject, or modify, in whole or in part, the

  findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). To accept

  those portions of the R&R to which no timely objection has been made, “a district court need only

  satisfy itself that there is no clear error on the face of the record.” Jarvis v. N. Am. Globex Fund,

  L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation marks and citation omitted).

         The Court has reviewed the record and, finding no clear error, adopts the R&R.

  Accordingly, the Court orders that Plaintiffs’ motion for default judgment be granted to the extent

  that Plaintiffs seek to recover unpaid settlement amounts and an audit of defendant’s books, but

  denied without prejudice as to their request for unpaid contributions.



  SO ORDERED.

  Dated: March 25, 2021
         Brooklyn, New York                             __/s/ Carol Bagley Amon ______
                                                        Carol Bagley Amon
                                                        United States District Judge




                                                   2
